DETAILED ACTION
This action is pursuant to the claims filed on 11/20/2020. Claims 1-5, 7, and 9-18 are pending. A first action on the merits of claims 1-5, 7, and 9-18 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (U.S. PGPub No. 2006/0118541) in view of Ellis-2 (U.S. PGPub No. 2002/0019654), in view of Stryker (U.S. PGPub No. 2011/0092890) and in further view of Haas (U.S. PGPub No. 2004/0256381).
Regarding claim 1, Ellis teaches a single-use patient positioning and warming pad configured to be placed between a patient and an operating table during a surgical procedure (Fig 1 pad 110 and [0045]), the pad comprising: a viscoelastic foam body comprising a top block formed from a first foam material (upper foam portion 140) and a bottom block formed from a second foam material ([0063] foams 140 and 142 are formed of different materials as disclosed in [0047-0048] of Ellis-2 incorporated by reference into Ellis), the bottom block comprising a foam bottom (Fig 1, lower foam portion 142); wherein the first foam material is softer than the second foam material (0047-0048] of Ellis-2 incorporated by reference into Ellis at [0063]: upper foam 140 has an IFD of 20 and lower foam 142 has an IFD of 34), so that a depression sufficient to maintain positioning of the patient is formed when the patient lays on the pad ([0063]), and so that the bottom block is sufficiently firm to support the pad and the patient ([0063]); a plurality of temperature sensors positioned within the top block of the foam body (Fig 5, temperature sensors 460 and 462); a heating element at least partially disposed between the top portion and the bottom portion of the foam body (heating element 150); and an electrical connector having a proximal end portion enclosed within the foam body connected to the heating element (Fig 5 connector 502 with proximal end portions being power lines 431/432) and a distal end portion extending from the foam body and configured to directly or indirectly connect to a power source and/or control unit for the heating element (Fig 5 utility cord 130 connected to power); wherein the electrical connector comprises a plurality of power leads (Figs 4-6, power leads 431 and 432), and a plurality of sensor leads connected to the plurality of temperature sensors (Figs 4-6, instrumentation lines 433, 434, 435), which separate from the plurality of power leads within the foam body (Figs 4-6, power leads 431-432 are separate from instrumentation lines 433-435).
Ellis fails to explicitly teach each of the plurality of power leads is connected to the heating element at a unique connection position on the heating element.
However, in related prior art, Ellis-2 teaches a similar patient warming pad (see Fig 1) wherein each of the plurality of power leads is connected to the heating element at a unique connection position on the heating element (Figs 5-6 and [0054], power leads 431 and 432 are connected to copper braids 551 and 553 for the heating element 150 at unique positions). 
Ellis fails to teach a foam bottom surface configured to contact a surface of the operating table during the surgical procedure to maintain positioning of the pad on the table, and the top portion of the foam body absorbs fluid collected on a top surface thereof.
In related prior art, Stryker teaches a similar patient positioning and warming pad (Fig 1 system 10) wherein a similar top portion of a foam body absorbs fluid collected on a top surface thereof (Fig 3, absorbing layer 26 of permeable layer; [0012] discloses permeable layer as open cell foam) and is further provided with an impermeable layer beneath the permeable layer to advantageously prevent liquid from permeating through the mattress (Fig 3 impermeable layer and [0041]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top foam portion and cover of Ellis in view of Stryker to remove the cover of Ellis and incorporate the top foam portion of Stryker as the outermost surface of the device such that the top surface of the upper foam portion is configured to absorb fluid while simultaneously preventing liquid from permeating through the top foam portion and allowing the bottom foam portion to contact a surface of the operating table. Providing the absorbent foam portion of Stryker as the outermost surface of the device allows for the patient positioning and warming pad to retain fluid from a 
Ellis fails to teach a protective sleeve enclosing the heating element portions of the plurality of power leads; and a synthetic adhesive disposed between an inwardly facing surface of the top block and an inwardly facing surface of the bottom block for mounting the top block to the bottom block thereby enclosing the protective sleeve within the viscoelastic foam body.
Ellis-2 teaches a similar patient warming pad (see Fig 1) comprising a protective sleeve (Fig 4 sleeve 470) and a synthetic adhesive disposed between an inwardly facing surface of the top block and an inwardly facing surface of the bottom block for mounting the top block to the bottom block ([0042]) thereby enclosing a protective sleeve within the viscoelastic foam body (Fig 4 and [0042]; adhesive 448 encloses sleeve 470 and heating element 150 between the upper and lower foam bodies 140/142). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the warming pad of Ellis in view of Ellis-2 to incorporate a synthetic adhesive disposed between the top and bottom blocks to enclose a protective sleeve. Providing the synthetic adhesive between the top and bottom foam blocks would have been obvious to one of ordinary skill in the art to yield the predictable result of securing the two distinct bottom and top foam blocks together to form an integral heating pad.
Ellis/Ellis-2/Stryker fail to teach the protective sleeve enclosing the heating element forms a hermetic seal about a portions of the plurality of power leads and hermetically sealing the portions of the plurality of power leads and heating element from the foam body.
In related warming device prior art, Haas teaches a similar warming device (Fig 1 heating article 10) wherein a protective sleeve enclosing a similar heating element forms a hermetic seal about a portions of the plurality of power leads and hermetically sealing the portions of the plurality of power leads and heating element from an exterior (Figs 1-2 pouch 50 enclosing heating element 38 and heating element power leads 126; [0052]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protective sleeve of Ellis in view of Stryker and Haas to incorporate the hermetically sealed sleeve to hermetically seal the heating element and portions of the power leads from the upper and lower blocks of the foam body. Doing so would advantageously protect the heating element from damage from any liquids that are absorbed by the upper portion of the foam body, thereby reducing the potential for malfunctions occurring within the device.
Regarding claim 7, in view of the combination of claim 1 above, 
Ellis-2 further teaches the bottom surface of the protective sheet being a heat reflective layer ([0043] and Fig 4, bottom portion 472).
Ellis fails to teach the heat reflective layer disposed between the protective sleeve and the bottom block of the viscoelastic foam body.
Ellis/Ellis-2/Stryker/Haas discloses substantially all the limitations of the claim(s) except for the positioning of the heat reflective layer between the protective sleeve and bottom block of the viscoelastic foam body.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the heat reflective layer between the protective sleeve and the bottom block of the viscoelastic foam body, since applicant has not disclosed that the position of the heat reflective layer solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well 
Regarding claim 9, the Ellis/Ellis-2/Stryker/Haas combination further teaches the top foam portion comprises at least an open cell portion ([0047-0048] of Ellis-2 incorporated by reference into Ellis in [0063]; Stryker [0012]). 
Regarding claim 10, in view of the combination of claim 9 above, Ellis further teaches wherein the top and/or the bottom portion further comprises a closed cell foam portion ([0047-0048] of Ellis-2 incorporated by reference into Ellis in [0063]).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Ellis-2, in view of Stryker, in view of Haas as applied to claim 1, and in further view of Pigazzi (U.S. PGPub No. 2013/0174854).
Regarding claim 2, the Ellis/Ellis-2/Stryker/Haas combination teaches the device of claim 1 as stated above. Ellis further teaches that the foam pad may have an indentation force deflection between 10-100 and a density between 0.5-8 lb per cubic foot ([0047] of Ellis-2 incorporated by reference into Ellis at [0063]; examiner notes these numbers lie within the ranges disclosed in applicant’s specification ([0011] of specification filed 1/20/2017) meaning the foam material is capable of maintaining position of the patient in an incline position).
However Ellis fails to explicitly teach that the operating table is configured to move to an inclined position and that the foam pad maintains the positioning of the patient in the inclined position.
In related foam pad and operating table prior art, Pigazzi teaches a similar operating table and foam pad (Fig 6 pad 102 and operating table 120) wherein the foam pad maintains the patient in an inclined position (See Fig 6 and [0014]). Therefore it would have been obvious to 
Regarding claims 3, the Ellis/Ellis-2/Stryker/Haas/Pigazzi combination teaches the device of claim 2 as stated above. 
Ellis fails to teach that the operating table is placed in a reverse inclined position, a Trendelenburg position, a reverse Trendelenburg position, or a modified Trendelenburg position.
In related foam pad prior art, Pigazzi teaches a similar operating table and foam pad (Fig 6 pad 102 and operating table 120) that is capable of placing a patient into a Trendelenburg or position (see fig 6; [0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operating table taught by Ellis to incorporate the operating table of Pigazzi to arrive at the pad of claim 3 wherein the patient is placed in a Trendelenburg or reverse Trendelenburg position. Doing so would allow for the pad to be used to maintain the patient in a Trendelenburg position as needed for the procedure ([0014]).
Regarding claim 4 the Ellis/Ellis-2/Stryker/Haas/Pigazzi combination teaches the device of claim 2 as stated above. 
Ellis fails to teach the angle of the operating table in the inclined position is between about 30 degrees and 45 degrees.
Pigazzi teaches an angle of the operating table in the inclined position between 0 to about 45 degrees ([0037]). The Ellis/Ellis-2/Stryker/Haas/Pigazzi combination discloses the invention substantially as claimed above except for the exact range of about 30 degrees and 45 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the range of about 30 degrees to about 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to place the patient in a Trendelenburg or similar position for a surgical procedure (Pigazzi [0014]).
Regarding claim 5 the Ellis/Ellis-2/Stryker/Haas/Pigazzi combination teaches the device of claim 2 as stated above. Ellis further teaches an indentation force deflection between 10 and 100 lbs ([0047] of Ellis-2 incorporated by reference into Ellis at [0063]).
Ellis/Ellis-2/Stryker/Haas/Pigazzi discloses the invention substantially as claimed above except for exact indentation force deflection range of approximately 10 to approximately 15 pounds.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an indentation force deflection range of approximately 10 to approximately 15 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to provide a foam pad with the properties to maximize patient comfort while also ensuring enough resiliency to maintain a patient in position relative to an operating table.
Ellis fails to teach wherein the viscoelastic foam comprises a viscoelastic polyurethane.
Pigazzi teaches a similar foam pad (fig 6 pad 102) comprising a viscoelastic polyurethane ([0064]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam pad of Ellis in view of Ellis-2, Stryker, Hass, and Pigazzi to incorporate the foam pad comprising a viscoelastic polyurethane to arrive at the device of claim 5. Doing so would be a simple substitution of one known viscoelastic foam pad for another known viscoelastic foam pad to yield the predictable result of a foam pad to be used on an operating table.
Claims 11-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (U.S. PGPub No. 2004/0149711) in view of Ellis-2, in view of Stryker, and in further view of Haas.
Regarding claim 11, Wyatt teaches a single-use patient positioning and warming pad configured to be placed between a patient and an operating table during a surgical procedure (Fig 1 pad 110), the pad comprising: a viscoelastic foam body comprising a top block formed from a first foam material (Fig 5 upper foam portion 140) and a bottom block (Fig 5 bottom foam portion 142), the bottom block comprising a foam bottom surface (lower foam portion 142 has a bottom surface); wherein the first foam material is softer than the second foam material ([0047-0048] of Ellis-2 incorporated by reference into Wyatt at [0077]: upper foam 140 has an IFD of 20 and lower foam 142 has an IFD of 34), so that a depression sufficient to maintain positioning of the patient is formed when the patient lays on the pad ([0077]), and so that the bottom block is sufficiently firm to support the pad and the patient ([0077]); a plurality of temperature sensors positioned within the top block of the foam body (Fig 5 temperature sensors 460/462); a heating element at least partially disposed between the top block and the bottom block of the foam body (Fig 5 heating element 150); and an electrical connector having a proximal end portion enclosed within the foam body connected to the heating element (Fig 5 first connector 504) and a distal end portion extending from the foam body and configured to directly or indirectly connect to a power source (Fig 5 second connector 502); wherein the electrical connector comprises a plurality of power leads (Figs 4-5, power leads 431 and 432), and a plurality of sensor leads connected to the plurality of temperature sensors (Figs 4-5, instrumentation lines 433, 434, 435 and 436), which separate from the plurality of power leads within the foam body (Figs 4-5, power leads 431-432 are separate from instrumentation lines 433-436);  and a control unit operatively connected to the power source, the power leads, and the sensor leads (Fig 1 and 5, control unit 120 connected to power source, power leads, and sensor leads via connector 502), the control unit being configured to control power provided to the heating element from a power source (Fig 1 control unit 120 connected to heating pad 100), the control unit comprising: a cable removably connected to the electrical connector of the heating element for providing power and/or operating instructions to the heating element (utility cord 130; Fig 5 utility cord and second connector 502 are removably connected to first connector 504; [0080] describes cleaning internal connector cavities which necessarily implies a removable connection), and a processor comprising computer-readable memory containing instructions (Fig 7 control unit 120 with inner circuitry to control and monitor temperature) that, when executed by the processor cause the processor to: receive and process temperature information from the plurality of temperature sensors (Fig 5 temperature sensors 460/462); determine a temperature of the warming and positioning pad based on the received and processed information (Fig 3 temperature display 371; [0066]); compare the determined temperature to a threshold temperature value ([0072]); and provide a notification to a user when the determined temperature exceeds the threshold value (Fig 3 over temperature indicator 391).
Wyatt fails to teach  each of the power leads being connected to the heating element at a unique connection position on the heating element; and a synthetic adhesive disposed between an inwardly facing surface of the top block and an inwardly facing surface of the bottom block for mounting the top block to the bottom block thereby enclosing the protective sleeve within the viscoelastic foam body 
Ellis-2 teaches a similar patient heating pad (see Fig 1) wherein each of the power leads being connected to the heating element at a unique connection position on the heating element (Figs 5-6 and [0054], power leads 431 and 432 are connected to copper braids 551 and 553 for the heating element 150 at unique positions); further comprising a protective sleeve (Fig 4 sleeve 470) and a synthetic adhesive disposed between an inwardly facing surface of the top block and an inwardly facing surface of the bottom block for mounting the top block to the bottom block ([0042]) thereby enclosing the protective sleeve within the viscoelastic foam body (Fig 4 and [0042]; adhesive 448 encloses sleeve 470 and heating element 150 between the upper and lower foam bodies 140/142). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second foam material and power leads of Wyatt in view of Ellis to incorporate the heating elements and corresponding power leads being positioned at unique positions, and the synthetic adhesive to enclose the protective sleeve. Providing the synthetic adhesive between the top and bottom foam blocks would have been obvious to one of ordinary skill in the art to yield the predictable result of securing the two distinct bottom and top foam blocks together to form an integral heating pad. Providing the power leads with unique 
Wyatt fails to teach that the top portion of the foam body absorbs fluid collected on a top surface thereof and a foam bottom surface configured to contact a surface of the operating table during the surgical procedure to maintain positioning of the pad on the table. 
Stryker teaches a similar patient positioning and warming pad (Fig 1 system 10) wherein a similar top portion of a foam body absorbs fluid collected on a top surface thereof (Fig 3, absorbing layer 26 of permeable layer; [0012] discloses permeable layer as open cell foam) and is further provided with an impermeable layer beneath the permeable layer to advantageously prevent liquid from permeating through the mattress 
Wyatt/Ellis-2/Stryker fail to teach the protective sleeve enclosing the heating element forms a hermetic seal about a portions of the plurality of power leads and hermetically sealing the portions of the plurality of power leads and heating element from the foam body.
In related warming device prior art, Haas teaches a similar warming device (Fig 1 heating article 10) wherein a protective sleeve enclosing the heating element forms a hermetic seal about a portions of the plurality of power leads and hermetically sealing the portions of the plurality of power leads and heating element from an exterior (Figs 1-2 pouch 50 enclosing heating element 38 and heating element power leads 126; [0052]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wyatt in view of Ellis-2, Stryker and Haas to incorporate the hermetically sealed sleeve to hermetically seal the heating element and portions of the power leads from the upper and lower blocks of the foam body. Doing so would advantageously protect the heating element from damage from any liquids that are absorbed by the upper portion of the foam body, thereby reducing the potential for malfunctions occurring within the device.
Regarding claim 12, the Wyatt//Ellis-2/Stryker/Haas combination further teaches wherein the instructions further cause the processor to one of: increase a power output of the control unit to the heating element when the determined temperature is less than the threshold value (Wyatt Fig 21 steps 2104 [Wingdings font/0xE0] 2116 [Wingdings font/0xE0] 2118 [Wingdings font/0xE0] 2102); and decrease a power output of the control unit to the heating element when the determined temperature exceeds the threshold value (Fig 21 steps 2104 [Wingdings font/0xE0] 2106 [Wingdings font/0xE0] 2108).
Regarding claim 17, the Wyatt//Ellis-2/Stryker/Haas  combination further teaches wherein the control unit comprises a display, and wherein the instructions cause the processor to cause the display a numeric representation of the determined temperature on the display (Fig 3 temperature display 371; [0066]).
Regarding claim 18, the Wyatt//Ellis-2/Stryker/Haas combination further teaches wherein providing the notification to the user when the determined temperature exceeds the threshold value comprises displaying an over temperature indicator on the display (Fig 3 over temperature indicator 391).
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt in view of Ellis-2, in view of Stryker, in view of Haas as applied to claim 11, and in further view of Pigazzi.
Regarding claim 13, in view of the combination of claim 11 above,
Wyatt fails to teach wherein the foam body comprises a foam material having sufficient viscosity and resiliency to maintain positioning of the patient relative to the operating table during surgical procedures in which the operating table is moved to an inclined position.
Pigazzi teaches a similar operating table and foam pad (Fig 6 pad 102 and operating table 120) wherein the foam pad maintains the patient in an inclined position (See Fig 6 and [0014]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pad and operating table of Wyatt in view of Pigazzi, Ellis-2, Pedro, and Haas to incorporate the resiliency and viscosity of the pad as well as the operating table of Pigazzi to arrive at the device of claim 13. Doing so would allow for the pad to be used to maintain the patient in an inclined position when the operating table is inclined ([0014]).
Regarding claim 14, in view of the combination of claim 13 above, Pigazzi further teaches a similar operating table and foam pad (Fig 6 pad 102 and operating table 120) that is 
Regarding claim 15, in view of the combination of claim 13 above, Pigazzi further teaches an angle of the operating table in the inclined position between 0 to about 45 degrees ([0037]). The Wyatt//Ellis-2/Stryker/Haas  combination discloses the invention substantially as claimed above except for the exact range of about 30 degrees and 45 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the range of about 30 degrees to about 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to place the patient in a Trendelenburg or similar position for a surgical procedure (Pigazzi [0014]).
Regarding claim 16, in view of the combination of claim 13 above, Pigazzi further teaches a similar foam pad (fig 6 pad 102) comprising a viscoelastic polyurethane
The Wyatt/Ellis-2/Stryker/Haas/Pigazzi combination is silent to the indentation force deflection of the viscoelastic polyurethane foam pad.
Wyatt teaches a similar viscoelastic foam pad with an indentation force deflection between 10 and 100 lbs ([0047] of Ellis-2 incorporated by reference into Wyatt at [0077]).
Wyatt/Ellis-2/Stryker/Haas/Pigazzi discloses the invention substantially as claimed above except for exact indentation force deflection range of approximately 10 to approximately 15 pounds.
However it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an indentation force deflection range of approximately 10 to approximately 15 pounds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to provide a foam pad with the properties to maximize patient comfort while also ensuring enough resiliency and viscosity to maintain a patient in position relative to an operating table. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the warming pad of Wyatt in view of Ellis-2, Stryker, Haas, and Pigazzi to incorporate the viscoelastic polyurethane and the indentation force deflection range between 10-15 pounds to arrive at the patient warming system of claim 16.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/20/2020, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 
Applicant's arguments filed 11/20/2020 regarding the synthetic adhesive (pages 13-14) have been fully considered but they are not persuasive.
Applicant argues in section iii of pages 13-14 that “a person skilled in the art would not use a synthetic adhesive for enclosing the protective sleeve in the foam body, as recited in claim 1, with the warming device (14) of Haas…” These arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794